DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 2 and 9 has been withdrawn in view of the claim amendment.
The 35 USC 112(a) rejection of claims 2-13 has been withdrawn in view of the claim amendment.
The 35 USC 112(b) rejection of claims 2-10 and 13 has been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Christian Girtz on 03/23/21.

The application has been amended as follows:

10. 	(Currently Amended) A method of bootstrapping an endpoint client in a network, the method comprising: 5Application No. 16/434,567 
configuring a list of resources, the list of resources associated with an additional endpoint client parameter; 

initiating a bootstrap request from the endpoint client to a server to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter; 
and in response to the bootstrap request being accepted by the 
subsequent to the receiving the at least one endpoint-type resource, receiving from the server at the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus.

11. 	(Currently Amended) A hardware apparatus for receiving a bootstrap request from an endpoint client, the hardware apparatus comprising: 
instructions that, when executed on at least one processor, configure a list of resources, the list of resources associated with an additional endpoint client parameter; 6Application No. 16/434,567 
instructions that, when executed on the at least one processor set, prior to starting a registration of the endpoint client with a registry apparatus, at least one resource from the list 
an input for receiving the bootstrap request from the endpoint client to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter; 
communication circuitry configured to transmit to the endpoint client, in response to the bootstrap request being accepted by the hardware apparatus, at least one endpoint-type resource relating to the additional endpoint client parameter during the bootstrapping and subsequent to the transmitting the at least one endpoint-type resource, transmitting from the apparatus to the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus.

Allowance
Claims 2-21 are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts found:
Starsinic (US 20140349614): discloses a call flow for bootstrapping and registering with an SCS utilizing GBA wherein in order to support the bootstrapping process, HSS 157 is provisioned with additional information for each device including a BSF name field, a field for “permitted service capability servers”, and a “permitted GBA”.  A UE service layer 171 makes a bootstrap request to BSF 155 and BSF 155 responds to the UE service layer 171 bootstrap request with a random challenge (RAND) and authentication token (AUTN) value .  In addition, BSF 155 responds to the UE service layer 171 with an ok response to indicate that authentication was successful wherein the successful response includes B-TID.  The UE service layer 171 makes a service layer registration request to SCS 161 where the service layer registration request includes the B-TID.
Kobayashi (US 20060155837): discloses a disk image automatic creation routine wherein a PC 40 sends a boot request including its MAC to the boot management server 30 which executes the TFTP module and sends a disk image registration program to the PC 40.  The disk image registration program and the system management server 10 execute administrator authentication and PC information registration.  As a result, the PC 40 becomes registered in the PC pool in the system management server 10.
Kim (US 20150305008): discloses a client-initiated bootstrap mode in which a client can transmit a bootstrap request to a pre-provisioned M2M bootstrap server URI. When the M2M client requests bootstrap, the M2M client can transmit "endpoint client name" (M2M
client identifier) of the M2M client as a parameter to enable the M2M bootstrap server to provide appropriate bootstrap information for the M2M client.  The M2M bootstrap server can set (or configure) bootstrap information to the M2M client using "write" and/or "delete" operation instructions (S602).
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 2: “setting, prior to starting a registration of the endpoint client with a registry apparatus, at least one resource from the list of resources, the at least one resource to be made available to the endpoint client during the bootstrapping”, “initiating a bootstrap request from the endpoint client to the bootstrap server to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter”, “in response to the bootstrap request being accepted by the bootstrap server, transmitting from the bootstrap server to the endpoint client at least one endpoint-type resource relating to the additional endpoint client parameter” and “subsequent to the transmitting the at least one endpoint-type resource, transmitting from the bootstrap server to the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 9: “setting, prior to starting a registration of the endpoint client with a registry apparatus, at least one resource from the list of resources, the at least one resource to be made available to the endpoint client during the bootstrapping”, “receiving, at the bootstrap server, a bootstrap request from the endpoint client to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter”, “in response to the bootstrap request being accepted by the bootstrap server, transmitting from the bootstrap server to the endpoint client at least one endpoint-type resource relating to the additional endpoint client parameter” and “subsequent to the transmitting the at least one endpoint-type resource, transmitting from the bootstrap server to the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 10: “setting, prior to starting a registration of the endpoint client with a registry apparatus, at least one resource from the list of resources, the at least one resource to be made available to the endpoint client during the bootstrapping”, “initiating a bootstrap request from the endpoint client to a server to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter”, “in response to the bootstrap request being accepted by the server, receiving from the server at the endpoint client at least one endpoint-type resource relating to the additional endpoint client parameter” and “subsequent to the receiving the at least one endpoint-type resource, receiving from the server at the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 11: “instructions that, when executed on the at least one processor set, prior to starting a registration of the endpoint client with a registry apparatus, at least one resource from the list of resources, the at least one resource to be made available to the endpoint client during the bootstrapping”, “an input for receiving the bootstrap request from the endpoint client to perform the bootstrapping with the bootstrap request including an endpoint client identifier and the additional endpoint client parameter”, and “communication circuitry configured to transmit to the endpoint client, in response to the bootstrap request being accepted by the hardware apparatus, at least one endpoint-type resource relating to the additional endpoint client parameter during the bootstrapping and subsequent to the transmitting the at least one endpoint-type resource, transmitting from the apparatus to the endpoint client, additional resources including a client certificate generated during the bootstrapping and a certificate of the registry apparatus used by the endpoint client to identify the registry apparatus to enable the registration of the endpoint client with the registry apparatus” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436